DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 15 November 2021 to the previous Office action dated 22 July 2021 is acknowledged. Pursuant to amendments therein, claims 1-27 are pending in the application.
	A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 7 and 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2020.
	Claims 1-6, 8-11, and 23-27 are under current examination.

Response to Arguments
Applicant’s arguments, see remarks pages 7-8, filed 15 November 2021, with respect to the rejections under 35 U.S.C. 103 made in the previous Office action have been fully considered and are persuasive, in that Horn ‘210 (US 2014/0377210 A1; published 25 December 2014; of record) does not disclose a contact lens storage container comprising a contact lens storage composition as now claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 5 and 11 fail to include all the limitations of claims 1 and 10 upon which they depend in that the compositions of 5 and 11 are diluted with 30% saline water and therefore no longer comprise the same concentration ranges of constituents as recited in claims 1 and 10.  Moreover, claim 11 fails to include all the limitations of claim 10 upon which it depends in that the storage solution of claim 11 refers to the composition of claim 1 in the body of the claim rather than to the composition of claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2008/0197324 A1; published 21 August 2008).
	Zhao et al. discloses an ophthalmic composition formulated as a contact lens packaging solution (claim 11; paragraph [0019]) wherein the composition may be in a container/packaging (paragraph [0067]) wherein the composition typically comprises suitable surfactants such as nonionic surfactants in amounts individually or in combination in amounts up to 8% (w/v) such as polysorbate (paragraph [0054]) and poloxamers such as poloxamer 407 and poloxamer 188 (paragraph [0056]) wherein the 
	Although Zhao et al. does not disclose a particular formulation example as in instant claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the ophthalmic composition of Zhao et al. formulated as a contact lens packaging solution in a container/packaging comprising nonionic surfactants of poloxamer 407 and poloxamer 188 in a nonionic surfactant combination amount up to 8% (w/v) and further comprising an effective amount of a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 2, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above further comprising a viscosity enhancing/inducing component to enhance cleaning/wetting, condition the lens surface, act as a demulcent on the eye, provide a film on the lens to facilitate comfortable wearing of the contact lens, cushion the impact one the eye surface during placement of the lens, and alleviate eye irritation, with a reasonable expectation of success.
	Regarding claim 3, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above further comprising sorbitol (i.e., a polyol) in an amount of 0.8-4% (w/v), and wherein the viscosity enhancing/inducing component therein is a cellulose-derived polymer such as carboxymethyl cellulose or a natural gum in an amount effective to provide a viscosity of the solution in a range of 1.5 to 750 cps (i.e., centipoise), with a reasonable expectation of success.  Such viscosity range of 1.5-750 centipoise overlaps the claimed range of about 5-10,000 centipoise, and a prima facie 
	Regarding claim 4, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above wherein the viscosity enhancing/inducing component therein is a cellulose-derived polymer such as carboxymethyl cellulose (i.e., a cellulose derivative) and to optimize the viscosity of the composition by varying the concentration of carboxymethyl cellulose therein via routine experimentation per MPEP 2144.05(II) with a reasonable expectation of success given that Zhao et al. teaches using an amount of viscosity enhancing/inducing component in order to provide a desired viscosity of the composition, and also to make the composition of Zhao et al. as discussed above wherein mannitol is substituted for the sorbitol therein with a reasonable expectation of success, given that sorbitol and mannitol are position isomers differing only in the orientation of the hydroxyl group on carbon 2 and given that position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties per MPEP 2144.09 and given that Zhao et al. identifies sorbitol as a hexavalent sugar alcohol and given that mannitol is also a hexavalent sugar alcohol.  Such concentration range of sorbitol/mannitol of 0.8-4% (w/v) overlaps the claimed range of about 0.5-2.5% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Furthermore, the sodium chloride of Zhao et al. satisfies the saline claim recitation since the resulting concentration of sodium chloride is not specifically claimed/recited.
	Regarding claim 6, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above wherein the poloxamer 407 therein and the poloxamer 188 therein are both individually present in concentrations up to 8% (w/v), with a reasonable expectation of success.  Such ranges of up to 8% (w/v) overlap the claimed ranges of about 0.01-3% w/v of poloxamer 407 and about 0.01-3% w/v of poloxamer 188, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 8, such concentration range of sorbitol/mannitol of 0.8-4% (w/v) as discussed above overlaps the claimed range of about 0.1-2.5% w/v mannitol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Furthermore, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above further comprising phosphate buffer in a concentration of 0.004-0.2 Molar (i.e., 4-200 millimolar), with a reasonable expectation prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 9, the concentration range of poloxamer 407 of up to 8% (w/v) as in Zhao et al. as discussed above overlaps the claimed range of about 0.1-0.2% w/v, the concentration range of poloxamer 188 of up to 8% (w/v) as in Zhao et al. as discussed above overlaps the claimed range of about 0.1-0.5% w/v, and the concentration range of the combination of poloxamer 407 and poloxamer 188 of up to 8% (w/v) as in Zhao et al. as discussed above overlaps the claimed range of about 1.5-5.9% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).  Moreover, as discussed above, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Zhao et al. as discussed above and to make the composition of Zhao et al. as discussed above wherein the viscosity enhancing/inducing component therein is a cellulose-derived polymer such as carboxymethyl cellulose (i.e., a cellulose derivative) and to optimize the viscosity of the composition by varying the concentration of carboxymethyl cellulose therein via routine experimentation per MPEP 2144.05(II) with a reasonable expectation of success given that Zhao et al. teaches using an amount of viscosity enhancing/inducing component in order to provide a desired viscosity of the composition.

Claims 1-6, 8-9, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. as applied to claims 1-6 and 8-9 above, and further in view of Salpekar et al. (US 6,440,366 B1; issued 27 August 2002; of record).
	Zhao et al. is relied upon as discussed above.
	Zhao et al. does not disclose a blister pack as in claims 23-26.
	Salpekar et al. discloses contact lens packing solutions (title) wherein blister packs are used to individually package each contact lens in packaging solution for sale to the customer (column 1 lines 19-29).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al. and Salpekar et al. by using the blister pack of Salpekar et al. as the container for the contact lens packaging solution of Zhao et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to individually package each contact lens in packaging solution for convenient sale to the customer as suggested by Salpekar et al.

Allowable Subject Matter
Claims 10 and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: although Zhao et al. discloses an ophthalmic composition formulated as a contact lens packaging solution (claim 11; paragraph [0019]) wherein the composition may be in a container/packaging (paragraph [0067]) wherein the composition typically .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617